DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
This office action is in response to the claims filed 6/7/2019.
Claims 1-12 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
The claims contain numerous grammatical errors and should be amended to correct these. Below are some examples.
In claim 1: 
“forming the wrapper into U-shape, momentary compressing preformed rod-shaped filter segments” (is the comma meant to separate this limitation into two different steps?)
“forming the cylindrical sleeve of the wrapper around the compressed preformed rod-shaped filter segments starting from the U-shaped wrapper” (what does starting from mean? Is this a spatial or temporal limitation?)
There are multiple instances of elements with missing articles (e.g. “a”, “the”, “said”). For example 
Examiner requests Applicant to review and correct the grammar of all of the claims.
In claims 5, 6, and 7, “it comprises” lacks sufficient antecedent basis.
In claims 6-12 “A mechanism as in claim [X]” is indefinite because it is not clear if the claim requires the mechanism of the parent claim.  
Claims 1, 3, and 5 use the term “excreting” to describe the force. This appears to be a typo that should be changed to exerting.
In claim 5 the instances of “V” and the beta symbol should be placed within parentheses.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loercks et al. US 6,062,228.
Regarding claim 5:
Loercks teaches the claimed mechanism for compression of filter rods (see 22; FIGS. 3, 3B) which according to claim 5 amounts to merely an intended use of a rotary compressing member. Structurally, the claim does not appear to positively recite anything beyond the rotary compressing member.
Loercks does not teach the force is adjusted to allow decompression of the preformed rod-shaped filter segment, however, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the gaps between the rollers of Loercks, thereby changing the force to achieve the desired diameter/decompression of the filter rods. 
Regarding claim 6:
Loercks teaches the mechanism as in claim 5, wherein it comprises two rotary compressing members. 
Regarding claim 7:
Loercks teaches the mechanism as in claim 5, wherein it comprises three rotary compressing members. 
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Loercks, as applied above, and further in view of Spiers US 2009/0036284.
Regarding claims 8-12:
Loercks teaches the mechanism as in claim 5 but does not expressly teach wherein the last rotary compressing member, considering the direction of movement of the filter material, has a smaller working width than the preceding compressing members; wherein rotary compressing members have different diameters and a compression line defined by the lowest points of rotary compressing members is inclined 
However, it would have been obvious to a person having ordinary skill in the art, at the time applicant’s invention was made, to use compressing members with any number of types of working surfaces, including cylindrical, conical, oval, varying curvatures, angles, etc. in the device ofLoercks, for any number of reasons, including, but not limited to, to provide varying forces to the filter rod, to avoid flattening effects caused by cylindrical rollers, etc. For example, Morris, teaches tapered pressing rollers to compress a conveying material (FIGS. 3-12), where the application of the pressing force is in a non-vertical direction (i.e. perpendicular to the tapered surface).  Changing the shapes of the essential working parts of the cited prior art would be obvious to try for a person having ordinary skill in the art.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/DARIUSH SEIF/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        1/16/2021